Citation Nr: 0718659	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve.  His 
service included, among other things, a period of active duty 
for training (ACDUTRA) from June to December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the RO.


FINDINGS OF FACT

1.  The appellant has a bilateral hearing disability that is 
as likely as not attributable to acoustic trauma in service.

2.  The appellant has tinnitus that is as likely as not 
attributable to the same etiology as his bilateral hearing 
disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
hearing loss was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

2.  Resolving reasonable doubt in the appellant's favor, 
tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for 
hearing loss and tinnitus.  He says that he spent 
approximately six days at a firing range during his period of 
ACDUTRA in 1957-training with rifles, pistols, and grenades, 
among other things-without any hearing protection.  He 
maintains that his hearing loss began during that period and 
has continued to the present time.  He denies any significant 
post-service exposure to noise.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for 
hearing loss.  The record contains audiometric evidence, 
including the report of a March 2005 VA examination, which 
clearly shows, among other things, that the appellant has 
Maryland CNC speech recognition scores less than 94 percent, 
bilaterally.  Thus, it is clear that he has a bilateral 
"hearing disability," as VA defines that term.  See 
38 C.F.R. § 3.385 (2006) (indicating that, for VA purposes, 
impaired hearing is considered to be a "disability" if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  It also 
appears that the appellant suffered acoustic trauma in 
service, inasmuch as he has offered credible, sworn testimony 
to that effect and his military occupational specialty-basic 
infantryman-is a specialty that ordinarily involves training 
with arms.  Thus, the outcome of his claim turns on whether 
there is a nexus, or link, between his current disability and 
acoustic trauma in service.

As to that question, the Board notes that the record contains 
conflicting evidence.  On the one hand, the record contains a 
service department examination report which shows that the 
appellant's auditory acuity was found to be normal (15/15) on 
whispered and spoken voice testing as late as June 1962, and 
a VA medical opinion, dated in March 2005, which indicates 
that the appellant's current hearing loss is "not at least 
as likely as not related to his military service."  On the 
other hand, the record contains an October 2005 statement 
from a private audiologist, Brian Taylor, wherein Mr. Taylor 
opines that the appellant's pattern of hearing loss "is 
consistent with his history of noise exposure."  The record 
also contains a statement from two private physicians, dated 
in December 2005, which strongly suggests that the 
appellant's hearing loss is likely due to in-service exposure 
to noise.

The Board has considered the available evidence, and finds 
that it is in equipoise on the question of etiology.  
Although the appellant's auditory acuity was found to be 
normal in June 1962, the Board is not persuaded that the sort 
of testing used (i.e., whispered and spoken voice) is 
sufficiently sensitive to rule out the presence of a high 
frequency impairment.  The record contains two competent 
opinions to the effect that the appellant's pattern of 
hearing impairment is consistent with noise exposure, and the 
record is completely devoid of any evidence of significant 
occupational or recreational exposure to noise subsequent to 
service.  Under the circumstances, the Board cannot conclude 
that the favorable private opinions are entitled to any less 
weight than the unfavorable opinion offered by the VA 
examiner in March 2005.  The evidence, taken together, gives 
rise a reasonable doubt as to the question of etiology.  
38 C.F.R. § 3.102 (2006).  Service connection for hearing 
loss is therefore granted.

The Board also finds that the evidence supports the claim for 
service connection for tinnitus.  The report of the March 
2005 VA examination shows that the appellant has the 
condition currently.  The Board notes that the VA examiner 
who prepared that report opined that the appellant's tinnitus 
was "not at least as likely as not related to his military 
service."  The Board also notes, however, that medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the coexisting hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the 
particular circumstances presented here, the Board is 
persuaded that the appellant's tinnitus can likely be 
attributed to the same etiology as his service-connected 
hearing loss, i.e., in-service exposure to noise.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2006).  Service connection 
for tinnitus is therefore granted.

Because the Board is granting the appellant's claims, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006)), have been satisfied with 
respect to the question of service connection.  That matter 
is moot.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


